Edward Webster sustained a serious and permanent injury when he fell from a ladder upon which he was working in the track level portion of the terminal depot building in Cleveland. It was his claim that such occurred because of the negligence of an employee of the defendant company in backing a baggage truck against the ladder, and that the impact caused him to fall about thirty feet to the cement platform. His version of the happening is a concise narrative, which was not impeached by any conflicting statement upon either direct or cross examination. The defendant in error, The Pullman Company, denies the charge of negligence, and makes proof of its claim by three witnesses, who are its employees, that Webster's ladder was not struck by its truck, but that he was caused to fall therefrom by some act of his own. Upon the issue joined the jury returned a verdict in Webster's favor in the sum of $42,500, by the concurrence of eleven of its members. Thereafter The Pullman Company made a motion for a new trial, and this motion was sustained by the trial court upon the sole ground that the verdict was against the manifest weight of the evidence. From this order the plaintiff in error *Page 133 
prosecutes error. Thereafter Webster moved to vacate the order granting a new trial. This motion was denied and an independent error proceeding is prosecuted therefrom. Both proceedings embrace the same question. The matters were jointly presented and will be disposed of as if but one proceeding was before the court.
The plaintiff in error maintains that the trial court was guilty of a gross abuse of its discretion in its finding upon the respective motions, and that thereby the court deprived plaintiff in error arbitrarily and unlawfully of his substantial right to judgment upon the jury's verdict. He is met in this court with a motion asking for dismissal of the proceedings, predicated upon the assumption that the trial court entered no judgment or final order from which error may be prosecuted to this court, and that hence this court is without jurisdiction to entertain the same. We readily confess that the query presented by this motion raises a most perplexing question, and in approaching its solution we shall review certain adjudicated cases which seem to us to have a bearing thereon.
In the first place it is sufficient to say that it is well settled that this court's limited jurisdiction reposes in constitutional provision, and that it is there prescribed that Courts of Appeals may review a final order, which provision is found to be set forth and defined in Section 12258, General Code.
The defendant company in the main relies for its support upon the case of Young v. Shallenberger, 53 Ohio St. 291,41 N.E. 518, and the Supreme Court's last pronouncement found in Huff v.Pennsylvania Rd. Co., 127 Ohio St. 94, 187 N.E. 1. The last-noted case had its origin within the Third Appellate District, and that branch of this court in considering the Huffcase, 12 Ohio Law Abs., 211, concluded that the trial court's order granting a new trial was a final order from which error could be prosecuted. The Third District *Page 134 
found itself to be in conflict with a judgment pronounced by the first district in the case of Iames v. Cincinnati St. Ry. Co.,
10 Ohio Law Abs., 360, and certified the case to the Supreme Court for review. In both of these cases it was contended that the respective verdicts returned were against the manifest weight of the evidence, and that the trial court's action was an abuse of judicial discretion. The Supreme Court in its very brief opinion makes no reference to the Iames case, or to the claim that the trial court abused its discretion, but simply holds that dismissal of "the error proceedings on the ground that the granting of the motion for new trial on the weight of the evidence was not a final order."
Examination of the opinion of the Court of Appeals in the Huffcase quickly discloses that the claim therein made of abuse of judicial discretion was in fact not substantiated. This the Supreme Court must have recognized, as is apparent from its disregard of that phase of the case. We therefore feel at liberty to conclude that the Supreme Court's pronouncement went no further than to hold as herein indicated. We shall assume for the purpose of further comment, in view of lack of expression in the first district's opinion, that a like situation developed in theIames case, or, if there was present any abuse of the trial court's discretion, that it was not a flagrant abuse or in any way unusual in character.
The Young case, supra, approving of and quoting from Conord v.Runnels, 23 Ohio St. 601, holds that "an order of the court granting or overruling a motion to set aside the verdict of a jury and grant a new trial, is not a final judgment or order, for the reversal of which error can be prosecuted before the final disposition of the case." The matter of abuse of discretion was not involved in either the Young or Conord cases. *Page 135 
In Beaumont v. Herrick, 24 Ohio St. 445, a case subsequent to the Conord case, it is said:
"If the exercise of such discretion is reviewable on error in any case, it can only be where the record shows, in view of all the circumstances under which the court acted, an abuse of discretion, resulting in a denial to the party of a fair trial."
It is significant that in a much later case, Davis v. State,118 Ohio St. 25, 35, 160 N.E. 473, the court stated:
"This court will not weigh the evidence in connection with the motion for a new trial further than to inquire whether there was any abuse of discretion on the part of the trial judge."
It is thereby indicated, as in the last seven words in the quotation from the Conord and Young cases, supra, that after final judgment error may be predicated upon an abuse of the court's discretion. If error may be predicated upon an abuse of discretion where the motion for a new trial is overruled and final judgment entered, surely the record of the first trial may be examined on retrial if the motion be sustained to ascertain whether the trial court abused its discretion. It is a poor rule that may not work both ways; and if such might be reviewed on second trial, when ordinarily the cause stands as if it had never been tried, we see no sound reason why the first record might not be searched upon a proceeding in error to determine whether the court had abused its discretion. If a second adverse judgment might be reviewed, and abuse of discretion considered in sustaining a motion for retrial, the second trial would be utter folly and its result an unjustifiable judicial mandate which denied one a fair trial in the first instance and subjected the litigants to needless expense.
We find counsel for the defendant in error citing in support of its view the early case of Spafford v. Bradley, 20 Ohio, 74. This case finds approval in *Page 136 Beatty v. Hatcher, 13 Ohio St. 115, wherein the court said:
"While it is not necessary to hold that we will in no case employ this power apparently conferred by the letter of the statute [Act of April 12, 1858, Section 4 (55 Ohio Laws, 81), conferring the power to reverse a judgment for error of the court below in granting a new trial], we are free to say that it will require a strong case to justify its exercise." (Italics ours.)
And in Dean v. King, Pennock  King, 22 Ohio St. 118, 134, it is held:
"Motions for new trials, upon the ground that the verdict is against the weight of evidence, are addressed to the discretion of the court, and if granted, the judgment will not be disturbed on error unless the case is so strong as to show an abuse ofdiscretion." (Italics ours.)
We are unable to find that this expression of the Dean case has ever been disavowed. It seems to us to be sound in logic and principle. We therefore conclude that if a claimed abuse of the trial court's discretion in sustaining a motion for a new trial is found to exist upon a perusal of the record, then it becomes the duty of the reviewing court to find and hold that the complaining party has been denied a fair trial and has been deprived of a "substantial right in an action, * * * and prevents a judgment" on the verdict in his favor. In other words an abuse of discretion in such a respect is a final order and confers jurisdiction upon a reviewing court under the law of this state.
We would further illustrate by an exaggerated example. Let us presume, even though it is almost inconceivable, that a trial court arbitrarily and through favoritism or malice should sustain a motion for a new trial and deprive one of a judgment on the verdict to which he was justly entitled. It seems incomprehensible that a reviewing court would sit idly by, *Page 137 
supine, and confess its impotency to right a grievous wrong. If such a situation should be countenanced with the answer, "no jurisdiction because such was not a final order," confidence in the courts would be destroyed and government would fail. Like Caesar's wife, courts must be "above suspicion."
We therefore conclude it to be our duty to examine the record before us to ascertain if there has been a gross abuse of discretion, and whether, as is claimed, a strong case of such appears. If it does not so appear the motion must be sustained. If the record bears out the claim the motion must be overruled.
It is made to appear that the defendant in error's motion for a new trial was presented to the trial court on July 21, 1934. The trial court took same under advisement. Two days thereafter the trial judge met a member of the firm of attorneys who represented the defendant company and made known to him that he desired a view of the scene of the accident. Thereupon arrangements were made and the trial judge in the company of the attorney, and the company's superintendent, and its general foreman, and other company employees, repaired to the place where the accident occurred. A ladder and truck were procured, and the ladder was placed in a position similar to its location when the plaintiff fell therefrom. This the judge mounted to a height recalled by his honor to be about that at which the plaintiff had stood when the ladder was struck. The truck was then backed into the trial judge's range of vision. From his position on the ladder the judge made ocular observation. It is further testified to by the trial judge that he asked some question of the company's superintendent as to where certain defendant witnesses had stood when the plaintiff fell. He was answered in accordance with the superintendent's understanding, gained some time after the injury, concerning which he had not testified to at the trial. It is also shown that the judge made further *Page 138 
inquiry and estimated, after having had the superintendent estimate, the distance to the yard master's shanty. All of this was done without the knowledge or presence of plaintiff or any of his counsel.
On July 25, the parties' counsel having been summoned, the court proceeded in a lengthy opinion to sustain the motion. At the conclusion thereof the trial judge informed plaintiff's counsel that he had viewed the premises, the manner thereof, and named those who had accompanied him at the time. He further informed counsel that he had intended to make reference thereto in his opinion, but that through inadvertence he had neglected to do so. In his deposition, thereafter taken by plaintiff in support of his motion to vacate, the trial judge stated that prior to his inspection he had determined to sustain the motion for a new trial; that he was not influenced by what he observed and heard, and that he made his investigation with the sole purpose in mind of protecting the plaintiff if he had in any way misunderstood the evidence adduced at trial.
Examination of the court's opinion discloses that the court found that "this plaintiff unquestionably had tremendously severe injuries," and that "the verdict is unusually large, but probably could not by anyone be regarded as an excessive verdict." The court made further observations to the effect that before a court should set aside a jury's verdict "a perfectly unanswerable case of a verdict manifestly against the weight of the evidence must be presented," and that the "mere difference of opinion between the court and jury as to the facts in controversy must be disregarded," and that "every presumption must be drawn in favor of the regularity and validity of the jury's verdict." The court then proceeded further to point out that there here existed a case "of a single witness, upon the one hand, confronted by the testimony of at least three witnesses to the contrary," and *Page 139 
that this "creates at the outset a weakness of the plaintiff's case"; that there is no corroboration of the plaintiff's testimony, and the absence of such "is a tremendous fact to challenge its credibility." The court next concludes that the plaintiff's story contains "inherently a large element of improbability." It is found to be incredible that one should back rather than pull a baggage truck; that one backing a truck would fail to observe a ladder in plain sight ahead of him. We here inject that plaintiff testified that the truck operator was looking to his left at the time. It is improbable that if a truck struck the ladder it would revolve upon the axis of one of its sides rather than topple over; that the probable consequence of such a blow would have caused one to cling to the rungs, and that he would not have fallen. The court next questions the detail with which the plaintiff says he observed the truck and the articles upon it; and questions the plaintiff's ability to have seen the truck approaching the ladder, by reason of his position on the ladder and the obstructions which must have cut off his view. The court then comments upon the fact that the plaintiff called upon the company employee, Tye, who was moving the truck, and that Tye contradicts the plaintiff in a number of respects; that plaintiff made this witness his witness. He was called for the very purpose of ascertaining whose employee he was — that fact not being admitted — and it was highly essential for the plaintiff to establish this to maintain his case. The record discloses that this witness was hostile and was principally relied upon by the company to refute the plaintiff's claim of negligence. The court concludes that the defendant's witnesses told the truth and that the plaintiff's testimony was not worthy of belief.
It is indeed impossible to attempt to harmonize the various pronouncements of the Ohio courts as to just what may be considered by a trial court in passing *Page 140 
upon a motion for a new trial. It may however be stated with certainty that it is not the rule of this state, as adopted by some jurisdictions, that a trial judge in this particular instance may exercise the prerogative of a chancellor and substitute his judgment for that of the jury, which is always admonished in the court's charge that it, the jury, is the exclusive judge of the facts and the credibility of the witnesses. Ohio has subscribed to the general doctrine found concisely stated in 20 Ruling Case Law, 278, Section 61, "Credibility of Evidence," under the heading of New Trial, from which we quote:
"Where the determination of an issue of fact depends upon the credibility of witnesses, and where a jury would be justified in coming to a conclusion either way, according to the credence to be given the testimony on the respective sides, the issue is for the jury, even though the court is convinced as to where the truth lies, and the court will not interpose for the purpose of granting a new trial, unless it be in order to remedy some manifest error. In such a case it is not enough that it is clear that the verdict is right; but it must plainly appear that it is wrong to induce the court to set aside the verdict. If the verdict to which the jury have agreed is a conclusion to which twelve honest men, acting fairly and intelligently, might come, then it is final, and cannot be disturbed. In such a case, if the trial judge should set aside the verdict, he would himself be in error. He would pass the bounds of his own proper function and invade the province of the jury."
Bearing in mind that the essential facts in this case are in direct conflict, and that the plaintiff's testimony directly establishes the defendant's negligent act, without recourse to inference or probabilities, and which is not weakened in any respect by plaintiff's other evidence, unless it be in the instance of the witness Tye, by whose evidence he cannot be bound, and *Page 141 
the well recognized rule as charged in this case that numerical balancing of conflicting witnesses is not to be taken as the test in determining the weight of the evidence, and the elemental rule of justice that truth ordinarily needs no corroboration, then it is clear beyond question of doubt that the trial court sustained the motion for a new trial upon the sole ground of the credibility of the witnesses, backed up by his judgment of the facts which will hereinafter be further considered.
It may be understood that we well recognize that credibility of witnesses may be considered by the court upon motion for a new trial, when contradicting statements come from the mouth of a witness, or when the very nature and substance of his testimony disclose its fabrication or impossibility and unworthiness of belief by reasonable-minded men, and when such facts appear in conjunction with other matters and things, which combined clearly indicate that a fair trial has not been had or substantial justice done.
Can it be said in this case that the verdict is clearly against the weight of the evidence? We think not. Eleven unbiased and unprejudiced jurors concluded the plaintiff's story to be true. We see no reason or authority for disregard of their judgment in the questions of which they were the sole arbitrators.
There is an undoubted right in a trial court, when knowledge and occasion offer, to afford opposing litigants the opportunity to view the site of an accident; but we know of no rule of practice which recognizes a right in a trial judge to do so accompanied by the representatives of one side of the case without the knowledge or consent of the other, and to there attempt to stage a re-setting of the scene, and to there ask questions as to evidential facts, or solicit and receive opinions of those who have not testified on the point in question.
The trial judge testifies that he was in no way influenced *Page 142 
by his inspection; but the fact is indisputable that his view substantiated his judgment, confirmed him in his conclusion, and caused him to weigh the evidence, to the end that it was determined that the plaintiff's evidence was unworthy of belief. Let us pursue the judge's reasoning. He says that he saw the truck when its rear end passed the pillar. He did not cause it to be backed the additional ten or twelve feet necessary to make contact with the ladder. Perhaps he might then have seen articles placed on the truck. He perhaps never picked fruit from a ladder, and had it turn upon the axis of one upright. He perhaps never observed upon railway platforms trainmen expertly backing empty trucks; which members of this court have many times observed. He had defendant's employees stand where defendant's superintendent understands them to have stood. He expressed and solicited opinion of distance otherwise than as testified to by defendant's witness at trial. We conclude that the trial judge "unwittingly became a witness in the case, and in some degree, at least, based his judgment upon his own independent experience and preconceived opinion. In doing so he denied, perhaps unintentionally, the probative force" of plaintiff's evidence, as was held in Elston
v. McGlaufin, 79 Wn. 355, 140 P. 396.
The case of Ralph v. Southern Railway Co., 160 S. Car., 229,158 S.E. 409, is worthy of perusal. It might well be commented upon at length. We quote but a portion:
"It is the boast of our Anglo-Saxon system of jurisprudence that trials in our courts of law are conducted under established rules of procedure which insure a fair and open trial, where everything is done in the open, the jurors are drawn and sworn in open court, the witnesses are sworn and testify in open court, the judge's rulings and decisions are made in open court, and everything done is made of record. Litigants *Page 143 
are guaranteed the right to be heard by counsel or in person at every stage of the trial and upon every phase of it. So jealous is the law of the untarnished reputation of its courts for the strictest adherence to the fixed rules of legal procedure that it will annul and set aside any action of the courts taken in disregard of them."
In drawing this extended opinion to a close we are constrained to further suggest the case of Strode, Exrx., v. Strode, 194 Ky. 665,  240 S.W. 368, 27 A.L.R., 313. This was a case involving the sustaining of a motion for a new trial. This, among other things, was aptly stated:
"In the granting of new trials the court has a broad discretion, and its action in doing so will not be interfered with by this court unless it clearly appears that such discretion has been abused, since this court will interfere in such cases with greater reluctance than when the court overruled a motion for a new trial; but that rule is one more of admonitory caution to the appellate court than an enlargement of power in the trial court."
This court for the reasons indicated concludes that the trial court abused its judicial discretion in sustaining the motion for a new trial. It follows that the motion attacking this court's jurisdiction is not well taken and the same is overruled. The judgment is reversed and the cause remanded to the trial court with instruction to sustain the plaintiff's motion to vacate its order granting a new trial, and to enter judgment upon the verdict.
Judgment reversed and cause remanded.
LEMERT and MONTGOMERY, JJ., concur.
LEMERT, P.J., MONTGOMERY and SHERICK, JJ., of the Fifth Appellate District, sitting by designation in the Eighth Appellate District. *Page 144